Citation Nr: 1000819	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-37 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.  He died in January 2005.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, ME, which denied the benefits sought on appeal.  The 
appeal was subsequently transferred to the RO in Detroit, MI.

The Board notes that there still appears to be a pending 
claim for non-service connected pension filed in September 
2004.  The Board refers this pending claim to the RO for 
adjudication in the first instance.

In April 2009, the Board remanded the matter on appeal for 
further development.  As will be discussed below, the appeal 
is once again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2009, the Board remanded the matter to afford the 
appellant proper notice pursuant to Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007) and to obtain private treatment 
records previously identified.  In June 2009, the appellant 
was requested to provide any additional information 
pertaining to the release for records from GROPC dated in 
January 2005.

In October 2009, the Board received private treatment records 
from Dr. P.F., Dr, T.J.O., and Dr. M.M.  Within those private 
treatment records were records from Dr. J.E.S., S.H.B., and 
G.M.  However, these records have not been reviewed by the RO 
in the first instance.  Further, by way of a November 2009 
informal hearing presentation, the appellant's representative 
related that the appellant was not waiving RO jurisdiction 
and asked the Board to remand the matter for appropriate 
action.  Consequently, this matter is remanded for RO 
consideration of the additional evidence in the first 
instance.  38 C.F.R. § 20.1304.

As noted above, it appears that the majority of the private 
treatment records previously identified have been associated 
with the claims file.  However, the Board notes that the 
appellant has not provided further information to identify 
private records from GROPC.  As previously stated in the 
prior remand, the address of GROPC was not identified and no 
disabilities were mentioned in association with treatment 
received from this facility.  On remand, the appellant should 
be afforded another opportunity to provide an address for 
GROPC and identify what disabilities the Veteran received 
treatment for at this facility.  38 C.F.R. § 3.159(c)(1).

Additionally, in her December 2006 substantive appeal, the 
appellant indicated that Dr. M.M. had given a statement that 
a service connected condition could not be ruled out.  
However, such statement is still not of record.  The 
appellant should be informed of such on remand and reminded 
to provide a release or submit such statement.  38 C.F.R. 
§ 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request for the 
appellant to provide an address and list 
of disabilities that the Veteran was 
treated for at GROPC, as identified on the 
release dated in January 2005.  The 
appellant should also be informed that a 
statement from Dr. M.M. concerning a 
relationship to the Veteran's cause of 
death and his service has not been 
associated with the claims file.  The 
appellant should be reminded to provide a 
release for or submit such statement.  
38 C.F.R. § 3.159(c)(1).

2.  When the development requested has 
been completed, the case including the 
additional evidence received at the Board 
in October 2009 should be reviewed by the 
RO in the first instance.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


